Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. THIS IS A NEW MATTER REJECTION.
Claim 1 has been amended to require that the mir-101-3p inhibitory nucleic acid increases levels of Tet1, which is the opposite of the previous recitation of cancelled claim 3.  

Applicant points to the first paragraph under the summary section of examples 6 and 7 of the specification for support.  Upon a review of the specification, the specification discloses that transfection of miR101c inhibitors in HSCs from ApoE-/- mice significantly increased Tet1 expression.  The specific miR101c inhibitor of the specification in HSCs from ApoE-/- mice is not commensurate in scope with the instant claims that are directed to delivery of any type of miR-101-3p inhibitory nucleic acid to any cell type with a result of increases Tet1 levels.
Additionally, the claim has been amended to require for the cancer to have elevated levels of miR-101-3p.  The specification does not disclose a method of treating any cancer that has elevated levels of miR-101-3p.  
Claims 4-13 and 15-20 are rejected because they depend from claim 1.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point 
There is no support for this claim limitation in the claimed priority documents.  Therefore, the effective filing date of the instant claims is considered, for purposes of prior art, to be 3/12/19, which is the filing date of the instant application.

Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims are directed to a method of treating any cancer that has elevated levels of miR-101-3p comprising administering any “miR-101-3p inhibitory nucleic acid”, which is a genus that has not been adequately described.  The specification discloses examples of inhibitory nucleic acids, but does not adequately describe the structure required for the nucleic acid to function as being inhibitory of miR-101-3p.  The instant specification demonstrates a single species of antisense to miR-101-3p, which is not representative of the entire claimed genus which encompasses nucleic acids with no specific structural relationship to any specific miR-101-3p sequence.  The nucleic acid can be specific for a completely different target as long as it has the secondary effect of inhibiting miR-101-3p.  One would not be able to envision 
With regards to claims 5 and 6, the specification does not adequately describe the structure required for the function of being “specific” for a nucleic acid encoding SEQ ID NO: 3.  The term can encompass identity, complementarity, or other structural relationships.  The specification does not adequately describe what structure is required for the inhibitory nucleic acid to be specific for a nucleic acid encoding SEQ ID NO: 3.  Additionally, the claims do not recite any length limitation.  Therefore, the claims encompass inhibitory nucleic acids that are thousands of nucleotides in length, for example, and have any level of specificity or have at least 5 nucleotides that are complementary to any miR-101-3p sequence, which is directed to an enormous genus of nucleic acids that would not likely have the function of being miR-101-3p inhibitory.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being miR-101-3p inhibitory nucleic acids.
The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The instant claims are directed to a method of treating cancer comprising administering any “miR-101-3p inhibitory nucleic acid”, which is a genus that has not been adequately described.  The specification discloses examples of inhibitory nucleic 
Additionally, the specification does not describe the structure rquried for the agent to function by increasing levels of Tet1.  The only structure recited in the claims is for the nucleic acid to be inhibitory of miR-101-3p.  Therefore, any nucleic acid that is directed to any target that has the effect of inhibiting miR-101-3p would be considered to meet the limitation of increasing levels of Tet1, absent recitation of an additional structural element that is required for this function.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for miR-101-3p inhibitory nucleic acids as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  

Applicant points to paragraphs [0079], [0080], [0097], and [0098] for description of the genus “miR-101-3p inhibitory nucleic acid”.  The description in the specification pointed to by applicant describes inhibitory nucleic acids that are complementary to miR-101-3p, which is not required by the instant claims which are directed to a broader genus of agents.  The specification does not adequately describe the specific structure 


Claims 1, 4-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting miR-101-3p, does not reasonably provide enablement for a method of treating any cancer that has elevated levels of miR-101-3p via administration of any miR-101-3p inhibitory nucleic acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating any cancer that has elevated levels of miR-101-3p via administration of any miR-101-3p inhibitory nucleic acid.
It is noted that the specification does not demonstrate that any cancer that has any elevated level of miR-101-3p would be treated via delivery of any miR-101-3p inhibitory nucleic acid.  Cancers are multifactorial and the specification is not enabling for treating any cancer with any elevation of miR-101-3p via inhibition of miR-101-3p alone.  A cancer is not necessarily treated via inhibition of every overexpressed product alone.
The specification demonstrates that miR101c (mouse ortholog of human miR-101-3p) mediates the downregulation of Tet1 in HSCs isolated from hypercholesterolemic mice (Example 7).  The specification hypothesizes that a miR-101-3p-Tet1 based HSC immunotherapy might be effective in patients with or without hypercholesterolemia (page 12).  The teachings of the specification are not commensurate in scope with the instant claims.  The instant claims are not limited to inhibition of miR-101-3p in hematopoietic stem cells in hypercholesterolemic mice, but rather are directed to the treatment of any cancer via delivery of any miR-101-3p inhibitory nucleic acid.  With regards to claim 13, the claim is directed to a method of reducing the risk of any type of cancer that has elevated miR-101-3p in a subject who is at risk of having hypercholesterolemia, which can be considered to be any subject.  

The following are references to demonstrate the known role of miR-101-3p in some cancers.
For example, Liu et al. (Oncotarget, Vol. 7, No. 23, 35188-35198) teach that miR-101-3p is a tumor suppressor via directly targeting EZH2 (page 35188).  Liu et al. teach that AMPK dysfunction has been highlighted in cancers, including breast cancer. The aim of this study is to investigate the biological roles of mir-101-3p and AMPK in breast cancer. Our research demonstrated that AMPK was up-regulated in breast cancer tissues and cell lines, especially in triple negative breast cancer (TNBC). High-expression of AMPK correlated with poor outcome in both total breast cancer and TNBC patients. Ectopic expression of AMPK improved glucose uptake, glycolysis, proliferation of TNBC cells in vitro and its tumorigenicity in vivo. AMPK was predicted to be a direct target of mir-101-3p. The luciferase reporter assay was performed to certificate this prediction. The expression of AMPK was suppressed by transfection of mir-101-3p in TNBC cells. Over-expression of mir-101-3p or knockdown of AMPK inhibited glucose metabolism and proliferation of TNBC cells in vitro. Our study provides evidence that mir-101-3p- AMPK axis could be a promising therapeutic target in TNBC targeting tumor metabolism.

    PNG
    media_image1.png
    92
    547
    media_image1.png
    Greyscale


Therefore, the scope of the instant claims is not enabled because mir-101-3p was a known tumor suppressor (Liu, abstract) and delivery of mir-101-3p mimic resulted in treatment of triple negative breast cancer, as taught by Liu et al.  Therefore, reduction of mir-101-3p would not be expected to predictably treat any cancer as claimed.
Additionally, the cancer demonstrated miR-101-3p overexpression and therefore elevated miR-101-3p as claimed.
Additionally, Sheng et al. (Arch Virol, 2014, 159:2397-2410) teach that downregulation of miR-101-3p by HBV promotes proliferation and migration of hepatocellular carcinoma cells (title).  Therefore, clearly delivery of a miR-101-3p inhibitory nucleic acid would not treat any cancer as claimed.
With regards to any miR-101-3p inhibitory nucleic acid, the claims encompass inhibitory nucleic acids that are thousands of nucleotides in length, for example, and have any level of specificity or have at least 5 nucleotides that are complementary to any miR-101-3p sequence, which is directed to an enormous genus of nucleic acids that would not likely have the function of being miR-101-3p inhibitory.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any possible cancer via delivery of any miR-101-3p inhibitory nucleic acid encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the 

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any miR-101-3p inhibitory nucleic acid in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any cancer that has any level of elevated expression of miR-101-3p.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Cancer Research, August 2015, 75, 15, 1-7), in view of .
The references are considered to be as enabled as the instant specification.
The specification does not describe the structure required for the agent to function by increasing levels of Tet1.  The only structure recited in the claims is for the nucleic acid to be inhibitory of miR-101-3p.  Therefore, any nucleic acid that is directed to any target that has the effect of inhibiting miR-101-3p would be considered to meet the limitation of increasing levels of Tet1, absent recitation of an additional structural element that is required for this function.
Ma et al. teach that transfection with miR-101-3p inhibitor vector suppressed migration and invasion in 253J-BV bladder cancer cells (abstract).  
Therefore, it would have been obvious to deliver a miR-101-3p inhibitor with the expectation of treatment of bladder cancer in a human by suppressing migration and invasion of bladder cancer cells.
The claims are directed to the treatment of any cancer with elevated miR-101-3p in a subject.  Ma et al. induces the expression of miR-101-3p and therefore the expression is elevated.  Ma teaches delivery of miR-101-3p inhibitory nucleic acid and a result of suppression of migration and invasion.
It would have been obvious to deliver 1,25D3 in bladder cancer in a subject followed by miR-101-3p inhibitor.  One would reasonably expect suppression of migration and invasion as taught by Ma.


Shen et al. teach a microRNA inhibitor sequence against hsa-miR-101-3p was designed and synthesized by Invitrogen. The microRNA inhibitor sequence is as follows: miR-101-3p inhibitor, 50 -UUCAGUUAU CACAGUACUGUA.  The underlined sequence is 100% identical to instant SEQ ID NO: 3.
Given that Ma et al. teaches delivery of a miR-101-3p inhibitor, it would have been obvious to utilize the miR-101-3p inhibitor of Shen et al. as a matter of design choice given that the antagomir of Shen et al. successfully inhibited miR-101-3p expression. The sequence of  miR-101-3p was clearly known and it was known to design an antagomir sequence that is complementary to it, as evidenced by Shen et al.
It is noted that the specification does not set forth any criteria for a person to be at risk of hypercholesterolemia and therefore any individual is considered to be at risk.  Therefore, the subject having bladder cancer would be considered to be at risk of hypercholesterolemia.
When delivery the miRNA antagomir to treat a cancer, it would be obvious to administer an additional anti-cancer therapy such as chemotherapy given that both have the same intended outcome of treating the cancer.
It is known in the art to deliver anti-miRNA oligomers in combination with chemotherapy, as evidenced by Richer et al. (claims 26 and 31-35). One would reasonably expect for each to result in a treatment effect.  


Applicant argues the teachings of Ma et al., which have been addressed in the amended rejection above.  The rejection has been amended to address the newly recited limitation that the cancer has elevated levels of miR-101-3p.
The claims are directed to the treatment of any cancer with elevated miR-101-3p in a subject.  Ma et al. induces the expression of miR-101-3p and therefore the expression is elevated.  Ma teaches delivery of miR-101-3p inhibitory nucleic acid and a result of suppression of migration and invasion.
It would have been obvious to deliver 1,25D3 in bladder cancer in a subject followed by miR-101-3p inhibitor.  One would reasonably expect suppression of migration and invasion as taught by Ma.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635